NUMBER 13-21-00020-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

CARRIE M. LEO,                                                              Appellant,

                                              v.


TYLER C. THOMAS AND
NICHOLAS STACEY,                                                           Appellees.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      Appellant Carrie M. Leo claims that she filed an affidavit of indigence in the trial

court on December 29, 2020. Appellant filed an affidavit of indigence in this Court on

January 14, 2021. January 25, 2021, and on April 12, 2021. However, the trial court has

not made a ruling regarding whether appellant is indigent.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is abated, and the cause remanded to the trial court.

       We order that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial

court clerk, the court reporter, or any party to this cause must challenge appellant’s claim

of indigence by filing a contest to appellant’s declaration of inability to pay costs in the

trial court within ten (10) days from the date of this order. See id. R. 20.1(e).

       If a contest is timely filed, we order the trial court to conduct a hearing or sign an

order extending the time to conduct a hearing within ten days after any contest is

filed. See id. R. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign an

order extending the time to conduct a hearing . . . within 10 days after the trial court

received a contest referred from the appellate court.”). However, the trial court may not

order the time for conducting a hearing on a contest to be extended for more than twenty

days from the date the order is signed. See id. R. 20.1(i)(3).

       If a contest is timely filed, we order the trial court, within forty (40) days from the

date of this order, to prepare a written order and written findings of fact and conclusions

of law regarding its indigence determination. We further order the trial court clerk, as soon

as practicable but in no event later than sixty (60) days from the date of this order, to file

a supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ordered to

prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than sixty (60) days from the date of this order.



                                              2
       If no contest is filed or a contest is filed untimely, we order the trial court clerk to

file a supplemental clerk’s record containing a certificate that states either no contest was

filed or a contest was filed untimely within twenty (20) days from the date of this order.



                                                                         PER CURIAM


Delivered and filed on the
5th day of August, 2021.




                                              3